DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto et al (US 20180072902 A1) in view of Ito et al (US 20170073534 A1).
Regarding claim 1, Takemoto teaches a solvent based inkjet ink comprising a metal complex dye [ abstract and 0111], and a tackifier selected from the group consisting of a terpene phenol resin and a rosin ester resin whose hydroxyl value is 10 mgKOH/g or more and is 45 mgKOH/g or less [0140], overlapping the claimed 30-70 mgKOH/g of tackifier.
Takemoto does not teach the claimed polyoxyethylene based compound of at least one type selected from a group consisting of polyoxyalkylene glycols and polyoxyalkylene alkyl ethers with molecular range of not less than 200.
In the same field of endeavor, Ito teaches a solvent based ink jet ink composition comprising a solvent that is a compound represented by general formula (1): R1-O-(R2-O)n-R3, wherein R1 and R3 each independently represent hydrogen or an alkyl group having 1 to 5 carbon atoms; R2 represents an alkylene group having 2 to 4 carbon atoms; and n represents an integer of 1 to 6 [0046].  
The examiner submits that when R1=R3=hydrogen, R2=ethyl, and n=1, the solvent compound is ethylene glycol with molecular weight of 62.  When R1=R3=C5H11, R2=C2H4, and n=6, the molecular weight is 422.  Therefore, the formula generally suggests a molecular weight of 62-422 when R2 is ethyl.
It would have been obvious to one of ordinary skill in the art at the time of filing to select a solvent compound of formula (1) with molecular weight of 62-422 in Takemoto’s inkjet ink composition, as it is expressly disclosed as being useful in this capacity. It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See MPEP 2144.07.  This solvent compound of formula (1) with molecular weight of 62-422 overlaps the claimed polyoxyethylene based compound with Mn range of not less than 200.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).
Takemoto teaches the solvent comprising 1-butanol and 2-butanol [0165].  As evidenced by the current specification, 1-butanol and 2-butanol have SP values of 11.4 and 11, respectively, meeting the claimed second solvent of an alcohol with SP value of not less than 11.
Takemoto states that various strong organic solvents may be added to the alcohol to assist with dissolution of the tackifier [0162].  The strong solvent includes acetone and methyl ethyl ketone [0163].  As evidenced by the current specification, acetone and methyl ethyl ketone have SP values of 10 and 9.3, respectively, meeting the claimed first solvent of ketones with SP value less than 11.

Regarding claim 4, Takemoto teaches that the tackifier content is 0.5-5% in the total amount of the ink [0150], meeting the claimed 0.5-5% in a total amount of the inkjet ink.

Regarding claim 5, Takemoto teaches the alcohol solvent (1-butanol and 2-butanol), corresponding to the claimed second solvent, and additional strong organic solvents (acetone, MEK) corresponding to the claimed first solvent as stated in claim 1 rejection.  Takemoto further teaches that the content of the alcohol solvent is 70-95% [0158], and the content of the strong solvent is 0.5-5% [0166] in the total ink.  The examiner submits that the content of the strong solvent is 0.52-6.67% based on the total amount of the alcohol solvent and the strong solvent, overlapping the claimed 4-42%.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto et al (US 20180072902 A1) in view of Ito et al (US 20170073534 A1), and evidenced by Afine (“Solvent Black 29”, 2017).
Regarding claim 6, Takemoto teaches 7% of dye C.I. Solvent black 29 [0226-0229, Table 1].  As evidenced by Afine, C.I. Solvent black 29 is a metal complex dye [Chemical Type].  This 7% of C.I. Solvent black 29 falls within the claimed 5-15% of metal complex dye.

Claim(s) 1-2 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto et al (US 20180072902 A1) in view of Vasudevan (US 20080178762 A1).
Regarding claim 1, Takemoto teaches a solvent based inkjet ink comprising a metal complex dye [ abstract and 0111], and a tackifier selected from the group consisting of a terpene phenol resin and a rosin ester resin whose hydroxyl value is 10 mgKOH/g or more and is 45 mgKOH/g or less [0140], overlapping the claimed 30-70 mgKOH/g of tackifier.
Takemoto does not teach the claimed polyoxyethylene based compound of at least one type selected from a group consisting of polyoxyalkylene glycols and polyoxyalkylene alkyl ethers with molecular range of not less than 200.  However, Takemoto suggests the use of binder resins at [0199].  
In the same field of endeavor, Vasudevan teaches jettable inks comprising polyethylene glycols, polyethylene glycol ethers, and polyethylene oxides having molecular weight of 100-50,000 as a binder, for the benefit of securing the colorant on the substrate [0037].
Therefore, it would have been obvious for one of ordinary skilled in the art at the time of filing to include polyethylene glycols, polyethylene glycol ethers, and polyethylene oxides having molecular weight of 100-50,000 as a binder in Takemoto’s composition, for the benefit of securing the colorant on the substrate.
Takemoto teaches the solvent comprising 1-butanol and 2-butanol [0165].  As evidenced by the current specification, 1-butanol and 2-butanol have SP values of 11.4 and 11, respectively, meeting the claimed second solvent of an alcohol with SP value of not less than 11.
Takemoto states that various strong organic solvents may be added to the alcohol to assist with dissolution of the tackifier [0162].  The strong solvent includes acetone and methyl ethyl ketone [0163].  As evidenced by the current specification, acetone and methyl ethyl ketone have SP values of 10 and 9.3, respectively, meeting the claimed first solvent of ketones with SP value less than 11.

Regarding claim 2, The polyethylene glycols, polyethylene glycol ethers, and polyethylene oxides in the composition of Takemoto in view of Vasudevan have molecular weight of 100-50,000 as stated in claim 1 rejection, overlapping the claimed Mn of 800-4000.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Regarding claim 4, Takemoto teaches that the tackifier content is 0.5-5% in the total amount of the ink [0150], meeting the claimed 0.5-5% in a total amount of the inkjet ink.

Regarding claim 5, Takemoto teaches the alcohol solvent (1-butanol and 2-butanol), corresponding to the claimed second solvent, and additional strong organic solvents (acetone, MEK) corresponding to the claimed first solvent as stated in claim 1 rejection.  Takemoto further teaches that the content of the alcohol solvent is 70-95% [0158], and the content of the strong solvent is 0.5-5% [0166] in the total ink.  The examiner submits that the content of the strong solvent is 0.52-6.67% based on the total amount of the alcohol solvent and the strong solvent, overlapping the claimed 4-42%.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto et al (US 20180072902 A1) in view of Vasudevan (US 20080178762 A1), and evidenced by Afine (“Solvent Black 29”, 2017).
Regarding claim 6, Takemoto teaches 7% of dye C.I. Solvent black 29 [0226-0229, Table 1].  As evidenced by Afine, C.I. Solvent black 29 is a metal complex dye [Chemical Type].  This 7% of C.I. Solvent black 29 falls within the claimed 5-15% of metal complex dye.

Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto et al (US 20180072902 A1) in view of Vasudevan (US 20080178762 A1) as applied to claim 1 above, and further in view of Ito et al (US 20170073534 A1).
Takemoto in view of Vasudevan teaches the inkjet ink in claim 1 as stated above.
Regarding claim 3, Takemoto in view of Vasudevan teaches the polyoxyethylene based compound as a binder as stated in claim 1 rejection.  Takemoto’s examples illustrate the use of 3-5 wt% binder resin (Phenol resin) [Tables 1 and 6].  It would have been obvious to include Vasudevan’s polyoxyethylene based compound in similar amounts, as this range is shown to be suitable for use in Takemoto’s ink compositions.
While Takemoto’s Table 1 illustrates the use of 7 wt% of metal complex dye, Takemoto does not teach a broader concentration range for the dye generally suitable for forming ink compositions.  
In the same field of endeavor, Ito demonstrates that a dye may be included in compositionally similar inkjet inks in amounts of 0.1-10 wt% [0078] and [0080].  It would have been obvious for one of ordinary skill in the art at the time of filing to apply Ito’s 0.1-10 wt% of metal complex dye to Takemoto’s ink composition, as it is shown to be generally suitable for forming similar ink compositions.
Therefore, the content of the polyoxyethylene based compound and the metal complex dye in the composition of Takemoto in view of Vasudevan and Ito are 3-5% to 0.1-10% respectively.  The amount of polyoxyethylene based compound is at least 30% with respect to an amount of the metal complex dye, overlapping the claimed 2-60%.

Regarding claim 7, Takemoto teaches 7% of metal complex dye as stated in claim 6 rejection, falling within the claimed 7-12% of metal complex dye.  Takemoto in view of Vasudevan and Ito teaches an amount of polyoxyethylene based compound of at least 30% with respect to an amount of the metal complex dye as stated in claim 3 rejection, overlapping the claimed 3-55%.  Takemoto teaches that the tackifier content is 0.5-5% in the total amount of the ink as stated in claim 4 rejection, overlapping the claimed 1-4% in a total amount of the inkjet ink.  Takemoto teaches 0.52-6.67% of the first solvent in a total amount of the first solvent and the second solvent as stated in claim 5 rejection, overlapping the claimed 5-40%.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        
/ROBERT S JONES JR/Primary Examiner, Art Unit 1762